Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 June 2021 has been entered.
  
Claim Status
Applicant’s specification amendments, claim amendments and arguments in the response filed 06 May 2021 are acknowledged. 
Claims 1-3, 6, 10-17 & 20-27 are pending.
Claim 27 is new.
Claims 4, 5, 7-9, 18 & 19 are cancelled.
Claims 2, 17 & 21 are withdrawn.
Claims 1, 6 & 26 are amended.
Claims 1, 3, 6, 10-16, 20 & 22-27 have been examined on the merits.
Examination on the merits is extended to the extent of the following species:
Carboxylic acid- glyoxylic acid, hydrate or salt thereof;
Dye composition- dye precursor and coupler;
Dye coupler-resorcinol;
Dye Precursor-p-toluene diamine; 
Oxidizing agent- hydrogen peroxide;
-and-
Conditioning agent- silicone.

 Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

New & Maintained Objections/Rejections
Claim Objections
Claims 3, 6, 10 & 13-15 are objected to because of the following informalities: Claims 3, 6, 10 & 13-15 have the informal and verbose language of “characterized in that.” For example, claim 3 has the informal and verbose language of “characterized in that the second composition comprises oxidative dye precursors”. What the claim is trying to express is that the composition further comprises oxidative dyes precursors and couplers. Applicant may wish to consider whether an amendment to recite “The process according to claim 1, wherein the second composition further comprises oxidative dye…” would obviate the objection. 
The analysis is the same for claims 6, 10 & 13-15.  For claim 6, Applicant may wish to consider whether an amendment to recite “The process according to claim 1, wherein the oxidizing agent is hydrogen peroxide” would obviate the objection. Such amendments would also make these claims consistent with the more refined claims of the claim listing (see claim 26).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6, 10-16, 20 & 22-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 13, recites “at least one oxidizing agent…” which encompasses a multitude of oxidation agents. Claim 1, line 14, recites “the oxidizing agent is present at a concentration from 1 to 20%” [emphasis added]. It is unclear whether just one, more than one, or all of the oxidizing agents must be “present at a concentration from 1 to 20%.”  Applicant may wish to consider an amendment to recite “the at least one oxidizing agent is present at a concentration from 1 to 20%” would obviate the rejection.  The analysis is the same for claim 6.
Claims 3, 6, 10-16, 20 & 22-27 are rejected under 35 USC 112(b) because they ultimately depend from indefinite claim 1.

Claim 22 depends from claim 1. Amended claim 1 recites “at least one alkalizing agent…” which encompasses a multitude of alkalizing agents. However, claim 22 recites “the alkalizing agent compromises an ammonia” [emphasis added]. It is unclear whether just one, The analysis is the same for claim 24.
Claim 23 must be rejected under 35 USC 112, second paragraph, because it depends from indefinite claim 22.

Claim 14 recites the limitation "the second dye composition" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 only recites one composition comprising a dye “i.e. second composition comprising at least one hair dye, of at least one an alkalizing agent and at least one oxidizing agent”. There is not a second dye composition recited.

Response to Arguments
Applicant argues the claim 1 amendments rectify the problems with antecedent basis in claims 22 and 24.
This is not persuasive. Claim 1 now encompasses multiple of alkalizing agents while claims 22 and 24 encompass one alkalizing agent. It is not clear if all, one, or a few alkalizing agents refer to the alkalizing agent recited by dependent claims 22 and 24.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 10-16, 20, 22, 24, 25 & 27 are rejected under 35 U.S.C. 103 as being unpatentable over Syed [(WO 2012/105985; previously cited; as evidenced by Biato (US 2018/0078487; previously cited) and Affirm 5 in 1 Reconstructor (Published: 06/14/2012; previously cited)], Hairfinder (Published: 09/01/2010) and Iizaki (WO 2011/131563).
Claim Interpretation: Claims 22 and 23 are interpreted as being improper Markush claims which list alternatives suitable for the alkalizing agent.  The basis for this interpretation is found in: 1) claim construction in which independent claim 1(g) recites at least one alkalizing agent; further claims 22 and 23 do not indicate that multiple species are intended for inclusion by using a clause, e.g. “mixtures thereof”; 2) the election of a single species of alkalizing agent-Ammonia in the response to the election; and 3) Examples 1-3 in which no alkalizing agent was included in Example 1, one alkalizing agent which is ammonia was used in Example 2 and two species of alkalizing agents which are ammonium chloride and monoethanolamine was used in Example 3. No examples used 8 species of alkalizing agent in a single composition.

With regard to claims 1, 3, 6, 10-16, 20, 22, 24, 25 & 27, and the elected species, Syed teaches a method for straightening hair comprising the step of application of an acidic composition preferably having a pH in the range of 1.5 to about 2.0 (pg. 5-6). The acidic composition comprises at least one compound which may be glyoxylic acid in amount sufficient straighten the configuration of the hair (pg. 5-6). Syed teaches the amount of glyoxylic acid is present in an amount of about 5 to about 20 wt. % (pg. 10). Syed further teaches the preferred acidic composition contains hair conditioning agents and hair protective lubricants and in As evidenced by Biatio, the amount of hair on the head is approximately 300 grams, based upon his teaching that “approximately 1 gram of the composition per gram of hair or approximately 300 grams per head of hair” (BIATIO-¶ 268). Based upon these teachings, Syed reasonably teaches an application ratio of 0.2:1 to 0.3:1 which overlaps with the recited range (Syed-pg. 19). Syed further teaches the hair is dried, preferably with heating (pg. 5-6).  Then the dried straightened hair is pressed with a heated iron preferably with multiple passes of the iron to mechanically increase straightening (pg. 5-6). Syed teaches the iron is an electric flat iron which more preferably have temperature in the range of about 180 °C to about 200 °C (pg. 7 & 15). Syed teaches the pressed, straightened hair is washed with water and then contacted for a period of 15 minutes with an optional but preferred hair conditioning composition which hydrogen peroxide in an amount of 1-10% (pg. 7, 15-16 & 20).  Syed teaches the hydrogen peroxide was mixed with a conditioner called Affirm 5 in 1 Affirm 5 in 1 Reconstructor, Affirm 5 in 1 Reconstructor contains the alkalizing agent, triethanolamine (pg. 2). Steps (g)-(h) are not disclosed as “stopping points” or points for discontinuation of the process; thereby, steps (g)-(h) of Syed are carried out directly after steps (a) to (f). Syed teaches the oxidant/hydrogen peroxide containing hair conditioning composition remain on the hair if the user wishes to intentionally lighten or highlight the natural hair color (pg. 16). Thereby, Syed contemplates a changing of hair color after straightening (i.e. highlighting natural color, intentionally lightening). Syed teaches preferably, but optionally, the oxidant conditioner is washed from the hair with water after a time period sufficient to condition the hair and remove any unwanted residual chemical odor (pg. 15 & 16). Syed teaches inclusion of cosmetic adjuvants in the compositions used in his method (pg. 9).
However, Syed does not teach application of a second composition comprising at least one hair dye, at least one an alkalizing agent and at least one oxidizing agent onto the hair, in which the oxidizing agent is present at a concentration from 1 to 20%, and the second composition has a pH in the range from 8 to 11. Nor does Syed teach the length of time the second composition is left on hair.
In the same field of invention of hair straightening, Hairfinder teaches “with the question of the relaxer/color service combination. Generally speaking, there isn’t really any reason you cannot do both services in the same day” (pg. 1). Hairfinder teaches “any damage done to the hair is cumulative. You may not notice any damage at first, but things like repeated chemical processes, and heat styling (such as with a flat iron) can result in stress to the hair that gradually add-up to more significant levels of damage” (pg. 2).  Hairfinder teaches customers have beauticians relax and color hair at the same time to cut down on trips to the beautician (pg. 1).  
In the same field of invention of hair straightening and coloring, Iizaki teaches unsatisfactory results have especially been observed with colouring and colour stability on damaged hair, including hair damaged by permanent shaping treatments (pg. 1). Iizaki teaches the “[p]resent inventor has surprisingly found out that a two part oxidative colouring composition wherein the first part A is an aqueous composition comprising at least one oxidative dye precursor and optionally comprising coupling agents and/or direct dyes and the second part B comprises at least one oxidizing agent wherein the part A comprises additionally at least one anionic surfactant, and Part B comprises additionally at least one cationic polymer provides excellent hair colour and colour obtained show high level of wash fastness and appear homogeneous for a long period of time after consecutive wash cycles, and provides hair, especially damaged hair, homogeneous conditioning from root to tip” (pg. 1 & 2).  Iizaki teaches part B comprises hydrogen peroxide and part B is admixed with part A (pg. 21; Examples-pg. 22-30). Iizaki in the Examples teaches the admixture of parts A + B comprises 3% hydrogen peroxide (Examples-pg. 22-30). More broadly, Iizaki teaches “[t]he mixing ratio by weight of the parts A and B is typically in the range of 4:1 to 1:4, preferably 2:1 to 1:3, more preferably 2:1 to 1:2, and most preferably 1:1 to 1:2, by weight” (pg. 9). Iizaki teaches “[t]he Part B of the two part composition comprises at least one oxidizing agent…The most preferred is hydrogen peroxide, which is used as a lotion containing 2 to 12% by weight, calculated to composition only comprising hydrogen peroxide” (pg. 8). Thereby, Iizaki implicitly teaches the part A + B admixture comprises 0.4-9% hydrogen peroxide (Math: 2%/5 =0.4%; 12%/4 =3%; 3*3%= 9%). 
The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;

(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (G) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing to have modified Syed’s hair method (steps (a) to (f)) by coloring the straightened hair with Iizaki’s composition and method (steps (e)-(h)) because Hairfinder teaches customers have their hair relaxed and colored in the same day to save on trips to the beautician and “there isn’t really any reason you cannot do both services in the same day”. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to straighten and color hair in the same trip, using a hair coloring composition and method explicitly taught for improved colorfastness when used to color damaged hair with the recognition that hair straightening is a permanent hair shaping method that is a chemical treatment which damages hair as suggested by the combined teachings of Hairfinder and Iizaki.
With regard to pH of the first composition and second composition, amount of glyoxylic acid in the first acidic composition, application ratio of the first acidic composition, the time the first acidic composition and the second composition is left on hair, the temperature of the iron, Hairfinder, and Iizaki teach these parameters with values which fall within or overlap with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Syed [as evidenced by Biato and Affirm 5 in 1 Reconstructor], Hairfinder and Iizaki, as applied to claims 1, 3, 6, 10-16, 20, 22, 24, 25 & 27 above, and further in view of Davis (US 2008/0181858).
The teachings of Syed, Hairfinder and Iizaki are described above. In brief, Syed teaches inclusion of cosmetic adjuvants and additives well known and conventionally used in the art (pg. 9). Syed exemplifies inclusion of cetyl alcohol, a thickener, in their acidic compositions (Example 7-pg. 29). Syed teaches their acidic straightening composition has an acidity of less than about pH 2.5, preferably in the range of pH 1.5 to about pH 2” (pg. 5).
However, neither Syed, Hairfinder nor Iizaki teach the acidic composition used for straightening hair comprises dehydroxanthan. This deficiency is remedied by Davis.
In the same field of invention of relaxing/straightening hair, Davis teaches heat treated xanthan gum is dehydroxanthan gum [0071]. Davis teaches “[h]eat treatment can be performed on xanthan gum to reduce its moisture content to less than about 8%. In another aspect, the gum can be heat treated so as to reduce its moisture content to less than about 5%. In even another aspect, xanthan gum can be heat treated so as to reduce its moisture content to less than about 1%, or substantially anhydrous. Heat treatment can occur at a temperature of at least about 60 
Here, at least rationale (A) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing to have modified the method suggested by the combined teachings of Syed, Hairfinder and Iizaki by modifying Syed’s acidic hair straightening composition (i.e. steps (a)) by adding about 0.05 to about 20% by weight dehydroxanthan as suggested by Davis’ teachings because to Syed’s acidic hair straightening composition has a pH of less than about 2.5 and dehydroxanthan is used to thicken hair relaxers and has tolerance to extreme pH including pH ranges of about 2 to about 12 as taught by Davis. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to minimize dripping of the acidic composition onto exposed skin and eyes by using a thickening agent that is tolerant to extreme pH ranges.
23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Syed [as evidenced by Biato and Affirm 5 in 1 Reconstructor], Hairfinder and Iizaki, as applied to claims 1, 3, 6, 10-16, 20, 22, 24, 25 & 27 above, and further in view of Marsh (US 2009/0119852).
The combined teachings of Syed, Hairfinder and Iizaki are described above. In brief, Iizaki teaches the hair coloring compositions of their invention contain at least one oxidizing agent which include hydrogen peroxide, sodium bromate, urea peroxide, melamin peroxide or perborate salts (abstract; pg. 8). Iizaki’s compositions comprise resorcinol.  Iizaki’s teaches the pH of the compositions can be adjusted by using any organic and/or inorganic acids and alkalizing agents such as ammonium hydroxide and monoethanolamine or their mixtures and exemplify use of monoethanolamine (pg. 21; Examples). Iizaki teaches the coupling substance may be 2-methyl-5- hydroxyethylaminophenol and, 2,4,-diaminophenoxyethanol (pg. 5). Iizaki teaches inclusion of 2,5-diamino-toluene (i.e. p-toluene diamine) as a developing substance/dye precursor in Part A in an amount of “0.001 to 10%... most preferably 0.1 to 4% by weight” and in the Examples teaches the part A + B admixture comprises 0.25% 2,5-diaminotoluene sulphate (pg. 4 & 5; Examples-pg. 22-30).
Neither Syed, Hairfinder nor Iizaki teach inclusion of potassium carbonate.
In the same field of invention of hair coloring compositions with reduced wash fade over time, Marsh teaches oxidizing hair colorants (title). Marsh teaches in a preferred embodiment the composition comprises peroxymonocarbonate ions, (preferably formed in-situ from hydrogen peroxide and a carbonate ion source) which in combination with an alkalizing agent and the specific dyes, at a pH of up to and including 9.5 can deliver further improvements of the desired hair colour results, whilst reducing the odour and the damage to the hair fibres [0047]. Marsh teaches the source of carbonate ions include sodium carbonate, potassium carbonate, potassium 
Here, at least rationale (G) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing to have modified the method suggested by the combined teachings of Syed, Hairfinder and Iizaki by adding at least one of sodium carbonate, potassium carbonate, and guanidine carbonate to Iizaki’s hair coloring composition as suggested by Marsh because Iizaki and Marsh are both drawn to hair coloring methods and compositions comprising resorcinol; hydrogen peroxide oxidizing agent; monoethanolamine; 2-methyl-5-hydroxyethylaminophenol and/or, 2,4,-diaminophenoxyethanol coupling dyes; and 2,5-toluenediamine sulphate (developer) dye that have an improved color fastness against washing and peroxymonocarbonate ions that are generated in-situ from hydrogen peroxide and a carbonate ion source (e.g. sodium carbonate, potassium carbonate, and guanidine carbonate) result in improved hair color results and reduce odor and damage to the hair fibres. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to improve hair color results and damage to the hair fibers.

Response to Arguments
In arguing the rejection of the claims under 35 U.S.C. § 103 as obvious over Syed and DeGeorge [as evidenced by Biato and Affirm 5 in 1 Reconstructor ], further in view of Brownbill and Miyabe and the alternative rejection of the claims under 35 U.S.C. § 103 as obvious over Mannozzi and DeGeorge, and Biato, Applicant argues DeGeorge is drawn to lightening effects and does not teach a pH from 8 to 11. (reply, pg. 9-10). Applicant further argues provides no alternative to using alkaline hair straightening (reply, pg. 10). Applicant argues the additional prior art references of Brownbill, Miyabe and Biato do not correct this deficiency (reply, pg. 11).
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 6, 10-16, 20, 25 & 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 15/757874 (claims filed 1/27/2022; hereinafter the ‘874 application) in view of Syed (WO 2012/105985) [as evidenced by Biato (US 2018/0078487; previously cited]. The instant claims and the ‘874 application claims are directed to a method of straightening and dyeing hair in 
The ‘874 does not recite the pH range of the first composition which comprises glyoxylic acid or the ratio of the first composition to hair. 
The teachings of Syed are described above. 
The claims in the instant application are obvious variants of claims 1-19 of copending Application No. 15/757874 because it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the method of claims 1-19 of copending Application No. 15/757874 by adjusting the pH of the glyoxylic acid straightening composition to less than about pH 2.5 and applying the glyoxylic acid straightening composition to hair in an application ratio of 0.2:1 to 0.3:1, because the instant claims and the ‘874 
With regard to pH of the first composition and second composition, amount of glyoxylic acid in the first acidic composition, application ratio of the first acidic composition, the time the first acidic composition and the second composition is left on hair, the temperature of the iron, the amount oxidizing agent in the second composition and the time in which the second composition is left on hair, the combined teachings/recitations of Application No. 15/757874 and Syed teach these parameters with values which fall within or overlap with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
This is a provisional nonstatutory double patenting rejection.

Claim 26 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 15/757874 and Syed [as evidenced by Biato], as applied to claims 1, 3, 6, 10-16, 20, 25 & 27 above, and further in view of Davis (US 2008/0181858).
The teachings/recitations of copending Application No. 15/757874 and Syed are described above. In brief, the combined references suggest a method for straightening and dyeing 
Neither copending Application No. 15/757874 nor Syed recite/teach inclusion of dehydroxanthan.
The teachings of Davis are described above.
The claims in the instant application are obvious variants of claims 1-19 of copending Application No. 15/757874 because it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the method suggested by the teachings/recitations of claims 1-19 of copending Application No. 15/757874 and Syed by adding dehydroxanthan to the glyoxylic acid containing hair straightener as taught by Davis because the glyoxylic acid hair straightener is acidic and Davis teaches dehydroxanthan is used to thicken hair relaxers and has an extreme pH tolerance. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to thicken the acidic hair straightening composition in order to reduce its dripping onto exposed skin, eyes, and clothing.
The instant claims are obvious variants of the copending claims in view of the prior art.
This is a provisional nonstatutory double patenting rejection.

Claims 22-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 15/757874 and Syed [as evidenced by Biato], as applied to claims 1, 3, 6, 10-16, 20, 25 & 27 above, and further in view of Marsh (US 2009/0119852).

Neither the ‘874 application nor Syed recite inclusion of a carbonate or the amount of alkalizing agent.
The teachings of Marsh are described above. Marsh further teaches the compositions of the present invention may comprise from about 0.1% to about 5% by weight of the carbonate hydrogen carbonate or carbonate ion source ion which may be sodium carbonate, potassium carbonate or guanidine carbonate ([0050] & [0051]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the method suggested by the teachings/recitations of claims 1-19 of copending Application No. 15/757874 and Syed by adding from about 0.1 to about 5% by weight of sodium carbonate, potassium carbonate or guanidine carbonate to the dye composition as taught by Marsh because the dye composition comprises hydrogen peroxide and Marsh teaches hydrogen peroxide and a carbon ion source of sodium carbonate, potassium carbonate or guanidine carbonate result in improved hair color results and damage to the hair fibres. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to improve hair color results and damage to the hair fibers.
With regard to the amount of alkalizing agent, the combined teachings/recitations of  Application No. 15/757874, Syed, and Marsh teach these reagents in amounts which fall within prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
This is a provisional nonstatutory double patenting rejection.
The instant claims are obvious variants of the copending claims in view of the prior art.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/LORI K MATTISON/            Examiner, Art Unit 1619        

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619